05/28/2021
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                           Assigned on Briefs April 27, 2021

         STATE OF TENNESSEE v. CHRISTOPHER LYNN INMAN

                Appeal from the Circuit Court for Henderson County
                         No. 18-223-3 Kyle C. Atkins, Judge
                     ___________________________________

                           No. W2020-00452-CCA-R3-CD
                       ___________________________________


Defendant, Christopher Lynn Inman, was convicted by a jury of introduction of contraband
into a penal facility and possession of marijuana. Following a sentencing hearing, the trial
court sentenced Defendant as a Range II multiple offender to an effective sentence of six
years’ incarceration. In this direct appeal, Defendant asserts that the trial court erred by
admitting the marijuana into evidence because the State failed to establish a proper chain
of custody and that the evidence was insufficient to support his conviction for introduction
of contraband into a penal facility. Following our review of the record and the briefs of
the parties, we affirm the judgments of the trial court.

   Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Trial Court Affirmed

TIMOTHY L. EASTER, J., delivered the opinion of the court, in which NORMA MCGEE OGLE
and J. ROSS DYER, JJ., joined.

Samuel W. Hinson, Lexington, Tennessee, for the appellant, Christopher Lynn Inman.

Herbert H. Slatery III, Attorney General and Reporter; Renee W. Turner, Assistant
Attorney General; Jody S. Pickens, District Attorney General; and Chadwick R. Wood,
Assistant District Attorney General, for the appellee, State of Tennessee.


                                        OPINION

                               Evidence presented at trial

       On March 19, 2018, Lexington Police Department (“LPD”) Officer Cody Moore
stopped Defendant’s vehicle because Defendant was driving with an expired tag. When
Officer Moore approached Defendant’s vehicle, he noticed a strong odor of marijuana.
Defendant consented to a search of his vehicle, but Officer Moore did not find any
contraband inside the vehicle. Officer Moore took Defendant into custody. He testified
that he “believe[d] that [Defendant] had marijuana concealed in the pelvic region of his
pants.” Defendant told Officer Moore that what he felt “was his private region, not a bag
of marijuana.” Officer Moore informed Defendant “multiple times” that he would be
charged with introduction of contraband into a penal facility if he had marijuana on his
person when they arrived at the jail.

        While Officer Moore was transporting Defendant to the Henderson County Jail,
Defendant was “moving around excessively” and he “somehow [ ] got his handcuffs from
where they were behind his back [and] moved them in front of him.” Officer Moore
stopped on his way to the jail to “confront” Defendant about the handcuffs, and when he
opened the car door where Defendant was seated in the backseat, the odor of marijuana
“hit [him] right in the face[.]” Officer Moore again advised Defendant that he was “going
to be charged if [he went] into the jail with [marijuana].” Defendant insisted that he did
not have any marijuana and “that it was a hernia.”

       When Officer Moore arrived at the Henderson County Justice Complex, he escorted
Defendant into the booking area. Officer Moore explained that “[p]art of the booking
process” was to strip search arrestees. When Defendant “realized that there was no way
around that, . . . [h]e grabbed [the marijuana] out of the crotch of his pants and tossed it to
[Officer Moore].”

        Officer Moore testified that he placed the marijuana in an evidence bag, sealed it,
and labeled it with the date and his initials. He noted on the evidence bag that it contained
a “green, leafy substance” and noted the weight of the evidence bag. He then attached a
TBI lab request form to the evidence bag and secured the bag and form in the evidence
locker. Officer Moore testified “once it’s dropped in there, I have no way to access it
anymore.” The evidence log showed that an LPD evidence officer received the evidence
and “sign[ed it] in”; another officer, Lieutenant Ricky Montgomery, subsequently “signed
it out” and took it to the TBI lab for testing; it was returned to the LPD evidence locker;
and it remained there until Officer Moore “signed it out” for court.

        Rachel Strandquist, a special agent forensic scientist with the TBI, testified that
when evidence is submitted to the TBI lab, it is assigned a unique identification number
and “put into the system.” When Agent Strandquist received the evidence in this case, she
noted that the LPD seal on the evidence bag was intact and had not been tampered with.
She opened the seal and identified the contents as 26.92 grams of marijuana. She then
resealed the bag and labeled the seal with the evidence identification number, the date, and
her initials before returning it to the LPD.

                                             -2-
       Defendant did not testify or present any evidence at trial.

                                      Chain of Custody

       Defendant contends that the State failed to establish a proper chain of custody of the
marijuana, and therefore, the trial court erred in admitting the marijuana into evidence at
trial. Defendant asserts that the State failed to present the testimony of “two essential
witnesses[,]” specifically, the officers who transported the evidence from the LPD to the
TBI lab and then back to the LPD after testing. The State responds that the evidence
presented at trial established a reliable chain of custody and that the reliability of the chain
of custody was not undermined by other proof presented at trial. Neither party notes that
the record does not contain a motion for new trial or order denying such motion, which
preserves the issue for our review.

        The failure to file a motion for new trial waives all issues for appellate review other
than the sufficiency of the evidence and sentencing. See Tenn. R. App. P. 3(e); State v.
Bough, 152 S.W.3d 453, 460 (Tenn. 2004). Moreover, pursuant to Rule 3(e), “the failure
to file a motion for a new trial, the late filing of a motion for a new trial, and the failure to
include an issue in a motion for a new trial results in waiver of all issues which, if found to
be meritorious, would result in the granting of a new trial.” State v. Keel, 882 S.W.2d 410,
416 (Tenn. Crim. App. 1994) (footnote omitted).

        We conclude that Defendant has waived consideration of this issue because he failed
to properly preserve it by a motion for new trial. Because chain of custody is a matter that
is admitted with a reasonable assurance standard, rather than an absolute assurance
standard, we decline a review for plain error. State v. Cannon, 254 S.W.3d 287, 296 (Tenn.
2008) (citing State v. Scott, 33 S.W.3d 346, 760 (Tenn. 2000)). The rule requiring that
each link in the chain of custody be sufficiently established “does not require that the
identity of tangible evidence be proven beyond all possibility of doubt[,]” only that “the
facts and circumstances that surround the tangible evidence reasonably establish the
identity and integrity of the evidence. . . .” Cannon, 254 S.W.3d at 296 (citing Scott, 33
S.W.3d at 760). “An item is not necessarily precluded from admission as evidence if the
State fails to call all of the witnesses who handled the item.” Cannon, 254 S.W.3d at 296
(citing State v. Johnson, 673 S.W.2d 877, 881 (Tenn. Crim. App. 1984). The record does
not establish a clear and unequivocal rule of law was breached. State v. Smith, 24 S.W.3d
274, 282 (Tenn. 2000); State v. Adkisson, 899 S.W.2d 626,641-42 (Tenn. Crim. App.
1994)). Defendant is therefore not entitled to relief.


                                 Sufficiency of the Evidence

                                              -3-
        Defendant challenges the sufficiency of the evidence for his conviction for
introduction of contraband into a penal facility. Specifically, he argues that the facts as
introduced at trial do not support the conviction because there was no proof that Defendant
knowingly introduced contraband into the Henderson County Jail. Defendant argues that
he did not have the requisite intent to sustain a conviction for the crime. The State responds
that the evidence was sufficient to support Defendant’s conviction.

        In reviewing the sufficiency of the evidence on appeal, the relevant question is
whether “any rational trier of fact could have found the essential elements of the crime
beyond a reasonable doubt.” See Jackson v. Virginia, 443 U.S. 307, 318-19 (1979); Tenn.
R. App. P. 13(e). This Court “must afford the State the strongest legitimate view of the
evidence and any reasonable inferences that may be drawn therefrom.” State v. James, 315
S.W.3d 440, 455 (Tenn. 2010) (citing State v. Hanson, 279 S.W.3d 265, 274 (Tenn. 2009)).
Questions concerning the “credibility of the witnesses, the weight to be given their
testimony, and the reconciliation of conflicts in the proof are matters entrusted to the jury
as the trier of fact.” State v. Wagner, 382 S.W.3d 289, 297 (Tenn. 2012) (quoting State v.
Campbell, 245 S.W.3d 331, 335 (Tenn. 2008)). The jury’s verdict replaces the
presumption of innocence with one of guilt, and the burden is on the defendant to show
that the evidence introduced at trial was insufficient to support such a verdict. State v.
Reid, 91 S.W.3d 247, 277 (Tenn. 2002). It is not the role of this Court to re-weigh the
evidence or to substitute our own inferences for those drawn from the evidence by the trier
of fact. Id. This standard of review applies whether the conviction was based on direct
evidence, circumstantial evidence, or a combination of the two. State v. Dorantes, 331
S.W.3d 370, 379 (Tenn. 2011).

      Tennessee Code Annotated section 39-16-201(b)(1) (2018) makes it unlawful for
any person to:

       (1) Knowingly and with unlawful intent take, send or otherwise cause to be
       taken into any penal institution where prisoners are quartered or under
       custodial supervision any weapons, ammunition, explosives, intoxicants,
       legend drugs, or any controlled substances or controlled substance analogues
       found in chapter 17, part 4 of this title; . . . .

       A person acts “knowingly” with “respect to the conduct or to circumstances
surrounding the conduct when the person is aware of the nature of the conduct or that the
circumstances exist.” T.C.A. § 39-11-302(b). “A person acts knowingly with respect to a
result of the person’s conduct when the person is aware that the conduct is reasonably
certain to cause the result.” Id.



                                            -4-
        Defendant argues that the evidence was insufficient to support the conviction
because the State failed to present any evidence of Defendant’s “unlawful intent.” He
contends that there was no evidence that he intended to sell, deliver, or use the marijuana
while he was in jail. The evidence at trial established that Defendant was arrested and
transported to the jail. Officer Moore believed that Defendant was hiding marijuana in his
crotch because he could smell a strong odor of marijuana, and he saw and felt a bulge
Defendant’s pants. Despite Officer Moore’s repeated warnings to Defendant that he would
be charged with introducing contraband into a penal facility if he had marijuana in his
possession when he entered the jail, Defendant denied that he had marijuana on his person.
Only after Defendant was taken inside the secured jail area where strip searches were
conducted did he reach into his pants, remove the bag of 26.92 grams of marijuana, and
toss it to Officer Moore. It is clear that Defendant knew he was in possession of the
marijuana at the time of his arrest and knew he was being transported to jail. At no time
was the State required to establish he intended to sell or deliver the drug. The proof
supports the jury’s determination that the defendant intended to bring the drugs into the
jail. Defendant is not entitled to relief.

                                     CONCLUSION

      Based upon the foregoing analysis, we affirm the judgments of the trial court.


                                             ____________________________________
                                             TIMOTHY L. EASTER, JUDGE




                                           -5-